Dear Mr. Breaux:
You have requested an opinion as to what is the age of emancipation in Louisiana?  This information is then to be used to determine what age children in Louisiana fall under the National Child Search Assistance Act.
In Louisiana the Civil Code provides the age of emancipation (majority).
CC Art. 29.  Age of Majority
Majority is attained upon reaching the age of eighteen years.
In Louisiana the age of majority is 18 years which does not conflict with the "under 18" provision in the National Child Search Assistance Act.
If this office may be of any further assistance please call on us.
Sincerely,
                              WILLIAM J. GUSTE, JR. Attorney General
                              BY: ROBERT L. COCO Staff Attorney
RLC:rh 0859h